                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RENEE TOURVILLE,

             Plaintiff,

v.                                                        CV No. 13-928 JB/CG

COUNTY OF BERNALILLO BOARD
OF COMMISSIONERS, et al.,

             Defendants.

                  ORDER VACATING STATUS CONFERENCE AND
                         SETTLEMENT CONFERENCE

      THIS MATTER is before the Court upon conferring with counsel and United

States Magistrate Judge Karen B. Molzen’s Order Setting Settlement Conference, (Doc.

75). IT IS THEREFORE ORDERED that the January 23, 2019 settlement conference,

and the January 15, 2019 pre-settlement telephonic status conference, are hereby

VACATED.

      IT IS SO ORDERED.




                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
